              Case 2:18-cv-00736-JCC Document 81 Filed 04/07/21 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    CHONG and MARILYN YIM, et al.,                     CASE NO. C18-0736-JCC
10                           Plaintiffs,                 MINUTE ORDER
11            v.

12    THE CITY OF SEATTLE, a Washington
      municipal corporation,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ inquiry to the Courtroom Deputy
18
     regarding the stay. In light of the Washington Supreme Court’s decision on the certified
19
     questions, the Court hereby LIFTS the stay. The Court will resolve the pending cross-motions for
20
     summary judgment promptly.
21
            DATED this 7th day of April 2021.
22
                                                           William M. McCool
23
                                                           Clerk of Court
24
                                                           s/Paula McNabb
25                                                         Deputy Clerk

26


     MINUTE ORDER
     C18-0736-JCC
     PAGE - 1
